Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


	Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted was filed along with the mailing date of the application on September 24, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
3.	Claim 13 is objected to because of the following informalities:  
Claim 13 depends on independent claim 1. However, independent claim does not recite the limitation, “an input sensor”. There is insufficient antecedent basis for the limitation “the input sensor” in the claim. Applicants are suggested to change the dependency of the claim on claim 2 or to amend the claim by adding limitations, “the electronic device of claim 1, further comprises an input sensor, wherein the input sensor comprises:-----“.

Appropriate correction is required.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 1-5, 7, 8, 10-12, 14-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Burns et al.(US 2014/0104157 Al)(herein after Burns) in view of Foster et al.(US 2004/0032377 A1) (herein after Foster).
 
Regarding claim 1, Burns teaches an electronic device(display device 200, fig.2A, Para-52), comprising 

a display panel(display 230, figs.2A&2B, Para-52) including a display region(display region 250, fig.2B, Para-56) and a non-display region(non-display region 260, fig.2B) adjacent to the display region(fig.2B, Para-56); and 
(220a or 220b or 220c or 220d, fig.2C; 320a or 320b, fig.3C) and a second antenna(220b or 220a or 220c or 220d, fig.2C; 320b or 320a, fig.3C), which are disposed on the display panel(Para-53, 56) and are overlapped with the display region (figs.2C&3C), wherein each of the first antenna and the second antenna includes a stretchable pattern(grid or mesh traces, figs.3F-3H), 

    PNG
    media_image1.png
    322
    227
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    314
    240
    media_image2.png
    Greyscale

Nevertheless, Burns is not found to teach expressly the electronic device, wherein a first distance between opposite ends of the stretchable pattern of the first antenna is different from a second distance between opposite ends of the stretchable pattern of the second antenna. 


However, Foster teaches a wave antenna wireless communication device, wherein a first distance between opposite ends of the stretchable pattern of the first antenna is different from a second distance between opposite ends of the stretchable pattern of the second antenna(fig.4C)(Para-82: an asymmetrical sinusoidal-shaped wave antenna 17 where the length of a first pole antenna 17A of the sinusoidal-shaped wave antenna 17 is of a different length than the second pole antenna 17B of the sinusoidal-shaped wave antenna 17). Foster further teaches the limitations, wherein each of the first antenna(17A, fig.4C) and the second antenna(17B, fig.4C) includes a stretchable pattern(Para-9, 17-18, 54, 68, 95-96).

Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the application, to have modified Burns with the teaching of Foster in order to teach the claim limitations. Such a combination is desirable because it would provide improved impedance matching capability between the antenna and a wireless communication device because of reactive interaction between different sections of the antenna conductor. 

Regarding claim 2, Burns as modified by Foster teaches the electronic device of claim 1,	 wherein a second region (perimeter 255, non-display region 260, fig.3D, Burns) within the display region that overlaps the first antenna and the second antenna(fig.3D) corresponds to an edge of the display region enclosing a first region that includes an input sensor(touch Panel, Para-52, 83, 97, 129, Burns)
Claim 3, Burns as modified by Foster teaches the electronic device of claim 1, wherein the first antenna(17A, fig.2B, Foster) and the second antenna(21B, fig.6B, Foster) are configured to provide a first frequency band(915 MHz, Para-73) and a second frequency band(2.45 GHz, Para-77) different from the first frequency band, respectively, wherein when the first distance(84 mm, Para-73) is larger than the second distance(30.6 mm, Para-96), the first frequency band(915 MHz) is smaller than the second frequency band(2.45 GHz), and when the first distance is smaller than the second distance, the first frequency band is larger than the second frequency band (Para-73, 77, 96)(whenever one of ordinary skill in the art considers 30.6 mm as first distance and 84 mm as second distance, the first operating frequency would be 2.45 GHz and second operating frequency 915 MHz).

Regarding Claim 4, Burns as modified by Foster teaches the electronic device of claim 1, wherein the first antenna(320a or 320b, fig.3C) is spaced apart from the second antenna(320b or 320a, Burns), when viewed in a plan view(fig.3C, Burns). 

Regarding Claim 5, Burns as modified by Foster teaches the electronic device of claim 1, wherein the first antenna and the second antenna each has a mesh shape(grid or mesh, Para-80, 81, Burns), the stretchable pattern includes a plurality (figs.2A-4C, Foster), and the mesh shape (mesh grid) is defined by the plurality of stretchable patterns(figs.2A-4C, Foster). 

Regarding Claim 7, Burns as modified by Foster teaches the electronic device of claim 5, wherein a number of stretchable patterns of the first antenna is equal to a number of stretchable patterns of the second antenna(figs.2B-3, Foster). 

Regarding Claim 8, Burns as modified by Foster teaches the electronic device of claim 1, wherein the stretchable pattern includes a curved-line portion including a plurality of curved portions, and the plurality of curved portions have a same width(figs.2B-3, Foster). 

Regarding Claim 10, Burns as modified by Foster teaches the electronic device of claim 8, wherein a stretched length of the curved-line portion of the stretchable pattern within the first antenna is equal to a stretched length of the curved-line portion of the stretchable pattern within the second antenna(figs.2B&2D,3,4A,4B, and 4D, Foster).


Claim 11, Burns as modified by Foster teaches the electronic device of claim 1, wherein the stretchable pattern has a curved shape(figs.2A-4C, Foster), and protrudes(920, fig.9, Burns) in a direction of the thickness of the display panel(figs.8&9, Burns).

Regarding Claim 12, Burns as modified by Foster teaches the electronic device of claim 1, wherein each of the first antenna and the second antenna further comprises a base substrate(ground plane 350, fig.3C, Burns; inner wall 64, fig.8A, Foster) supporting the stretchable pattern(17).

Regarding claim 14, Burns teaches an electronic device(display device 200, fig.2A, Para-52), comprising
 
a display panel(display 230, figs.2A&2B, Para-52) including a display region(display region 250, fig.2B, Para-56) and a non-display region(non-display region 260, fig.2B) adjacent to the display region(fig.2B, Para-56); 

an input sensor(touch sensitive screen, Para-52, 129) disposed on the display panel(Para-129: The input device 48 can include a keypad, such as a QWERTY keyboard or a telephone keypad, a button, a switch, a rocker, a touch-sensitive screen, a touch-sensitive screen integrated with the display array 30) and overlapped with a first region of the display region(Para-52, 83); and 
(320e, figs.3D&E) and a second antenna(320e, figs.3D&E), which are disposed on the display panel(Para-53, 56)(One or more antennas (not shown) may be formed in either the display region 250 or the non-display region 260 or both) and are overlapped with a second region of the display region (figs.3D &3E)(Para-53, 56), wherein each of the first antenna and the second antenna includes a mesh pattern(grid or mesh traces, figs.3F-3H), 

Nevertheless, Burns is not found to teach expressly the electronic device, wherein the mesh pattern of the first antenna comprises a first pattern portion with a first size, and the mesh pattern of the second antenna comprises a second pattern portion with a second size different from the first size. 

    PNG
    media_image3.png
    177
    445
    media_image3.png
    Greyscale


However, Foster teaches a wave antenna wireless communication device, wherein the wave [mesh] pattern of the first antenna (17A, fig.4E) comprises a first pattern portion with a first size(21A, semi-circle shape with greater amplitude), and 
(17B) comprises a second pattern portion with a second size(21B, semi-circle shape with smaller amplitude) different from the first size (fig.4E).
 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the application, to have modified Burns with the teaching of Foster in order to teach the claim limitations. Such a combination is desirable because it would provide improved impedance matching capability between the antenna and a wireless communication device because of reactive interaction between different sections of the antenna conductor. 

Regarding claim 15, Burns as modified by Foster teaches the electronic device of claim 14, wherein each of the first pattern portion and the second pattern portion comprises a plurality of stretchable patterns, each of which has a curved-line portion(fig.3H, Burns; fig.4E, Foster).

Regarding claim 16, Burns as modified by Foster teaches the electronic device of claim 15, wherein the curved-line portion comprises a plurality of curved portions, and a number of the curved portions of the first pattern portion is equal to a number of the curved portions of the second pattern portion(figs.2B-2C,2D,3-4B, 4D-4E, Foster).
claim 18, Burns as modified by Foster teaches the electronic device of claim 14, further comprising a base substrate(ground plane 350, fig.3C, Burns; inner wall 64, fig.8A, Foster), which supports the first antenna and the second antenna and is stretchable(17). 

8.	Claims 6, 9, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Burns et al.(US 2014/0104157 Al) in view of Foster et al.(US 2004/0032377 A1) and further in view of ROGERS et al.(US 2015/0380355 A1)(herein after ROGERS). 

Burns as modified by Foster is not found to teach expressly the electronic device,

Claim 6: of claim 5, wherein the first antenna and the second antenna each further comprises fastening patterns which fasten opposite ends of at least two stretchable patterns of the plurality of stretchable patterns. 

Claim 9: of claim 8, wherein a first width of each of the curved portions of the stretchable pattern within the first antenna is different from a second width of each of the curved portions of the stretchable pattern within the second antenna.

Claim 17: of claim 16, wherein a first width of each of the curved portions of the first pattern portion is smaller than a second width of each of the curved portions of the second pattern portion.
	
However, ROGERS teaches stretchable electronics, wherein 

Claim 6: the first antenna and the second antenna each further comprises fastening patterns which fasten opposite ends of at least two stretchable patterns of the plurality of stretchable patterns(fig.65). 

Claim 9:  a first width of each of the curved portions of the stretchable pattern within the first antenna is different from a second width of each of the curved portions of the stretchable pattern within the second antenna(fig.65). 

Claim 17: a first width of each of the curved portions of the first pattern portion is smaller than a second width of each of the curved portions of the second pattern portion(fig.65).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified Burns further with the teaching of ROGERS to include the feature in order to provide a combination of advance electronic function and compliant mechanics .

9.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Burns et al.(US 2014/0104157 Al) in view of Foster et al.(US 2004/0032377 A1) and further in view of YAMAGISHI et al.(US 2019/00 36208 A1)(herein after YAMAGASHI).
 
Regarding claim 13, Burns as modified by Foster teaches electronic device of claim 1, further comprises an input sensor(touch sensitive screen, Para-129, Burns), wherein the input sensor comprises:

a first insulating layer(backplane 470, fig.4, Burns).

Nevertheless, Burns as modified by Foster is not found to teach expressly the electronic device, wherein the input sensor comprises: a first sensing layer disposed on the first insulating layer; a second insulating layer covering the first sensing layer; and a second sensing layer disposed on the second insulating layer, wherein the second sensing layer comprises a plurality of sensor units, which are spaced apart from the first and second antennas in a thickness direction.

However, YAMAGISHI teaches an antenna built-in touch panel further comprises an input sensor(touch panel), wherein the input sensor(touch panel) comprises:

a first insulating layer(PET film 45, fig.2, Para-60);

a first sensing layer(drive electrode layer 22, fig.2, Para-58; drive electrodes 25, fig.6) disposed on the first insulating layer(45);

a second insulating layer(optically clear adhesive layer 43, PET film 12, fig.2) covering the first sensing layer(22, 20); and 

a second sensing layer(sensing electrode layer 10, fig.2, Para-58) disposed on the second insulating layer(12, 43),

wherein the second sensing layer(layer 10) comprises a plurality of sensor units(sensing electrodes 11, fig.1), which are spaced apart from the first and second antennas(21a, 21b, 21c, fig.5) in a thickness direction(fig.2).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified Burns further with the teaching of YAMAGISHI to include the feature in order to provide an antenna built-in touch panel having a smaller thickness.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Burns et al.(US 2014/0104157 Al) in view of Wagner et al.(US 2004/00192082 A1)(herein after Wagner).

Regarding claim 19, Burns teaches a method of fabricating an electronic device(method of manufacturing a display device, Para-96), comprising 

providing a display panel including a display region(display region 250, fig.2B), in which a first region and a second region(area around the perimeter 255 regarded as second region which is attached to non-display region, i.e. frame or display side wall or bezel region) enclosing the first region are defined, and a non-display region, which is adjacent to the display region(610, fig.6, Para-97); 

attaching a first mesh shaped [stretchable] antenna(first antenna 320e, fig.3E)(any one of antenna 320e is regarded as first antenna which is placed on side wall of the display), which is mesh [stretchable] shaped and has a first size(fig.3E), to the second region of the display panel(Para-56)(side wall or bezel region of the display panel);
 
coupling[stretching] a second [stretchable] antenna [from the first size to a second size](630, fig.6, Para-101/102); and 

attaching the second stretchable antenna to the second region of the display panel(Para-102: in some implementations, the second antenna may be transparent and formed in the display region of the transparent substrate along with the first antenna). 

Nevertheless, Burns is not found to teach expressly the method of fabricating an electronic device, comprising: stretching a second stretchable antenna from the first size to a second size.

However, Wagner teaches a method of forming stretchable and elastic interconnects comprising: stretching a second stretchable interconnect[antenna](interconnects 10c, figs.13A-13B; interconnects 60, fig.16A-16B) from the first size(fig.13A, 16A) to a second size(fig.13B,16B).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified Burns with the teaching of Wagner to include the feature in order to retain electrical conductively efficiently and maintain effectiveness of the antenna module. 

Regarding claim 20, Burns as modified by Wagner teaches the method of claim 19, wherein the first stretchable antenna (first antenna/second antenna, Burns) and the second stretchable antenna(first antenna/second antenna, Burns) comprise a first stretchable pattern(figs.13A&16A, Wagner) and a second stretchable pattern(figs.13B&16B, Wagner), respectively, and 
(figs.13A-13B&16A-16B, Wagner).

Examiner Note

11.	The Examiner cites particular figures, paragraphs, columns and line numbers in the references, as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicants fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the references or as disclosed by the Examiner.

Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD SAIFUL A SIDDIQUI whose telephone number is (571)270-1530. The examiner can normally be reached Mon-Fri: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MD SAIFUL A SIDDIQUI/Primary Examiner, Art Unit 2692